FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 17-50140
            Plaintiff-Appellee,
                                                  D.C. No.
                   v.                       2:16-cr-00387-BRO-1

 THERESA HELENA CAMPBELL,
         Defendant-Appellant.                      OPINION


       Appeal from the United States District Court
           for the Central District of California
     Beverly Reid O’Connell, District Judge, Presiding

           Argued and Submitted December 7, 2017
                    Pasadena, California

                        Filed February 28, 2018

  Before: Kim McLane Wardlaw and Ronald M. Gould,
Circuit Judges, and Raner C. Collins,* Chief District Judge.

            Opinion by Chief District Judge Collins




    *
      The Honorable Raner C. Collins, Chief United States District Court
Judge for the District of Arizona, sitting by designation.
2                 UNITED STATES V. CAMPBELL

                            SUMMARY**


                            Criminal Law

    Vacating the district court’s order revoking supervised
release and remanding for further proceedings, the panel held
that 18 U.S.C. § 3583(i), which extends the power to revoke
a term of supervised release even after the term has expired,
does not empower a district court to base a revocation upon
violations which (1) were not alleged prior to the expiration
period and (2) are not otherwise factually related to a matter
raised in a signed warrant or summons issued before
expiration.


                             COUNSEL

Caleb E. Mason (argued) and Scott L. Menger, Brown White
& Osborn LLP, Los Angeles, California, for Defendant-
Appellant.

Thomas F. Rybarczyk (argued), Assistant United States
Attorney, General Crimes Section; Lawrence S. Middleton,
Chief, Criminal Division; Sandra R. Brown, United States
Attorney; United States Attorney’s Office, Los Angeles,
California; for Plaintiff-Appellee.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               UNITED STATES V. CAMPBELL                      3

                          OPINION

COLLINS, Chief District Judge:

    Theresa Helena Campbell1 (“Campbell”) appeals the
district court’s order revoking her supervised release and
sentencing her to a year and a day imprisonment. We are
called upon to decide whether the district court lacked
authority to issue that order. In doing so, we must consider,
as a matter of first impression in this circuit, the parameters
of 18 U.S.C. § 3583(i), which extends the power of a court to
revoke a term of supervised release even after the term has
expired. More specifically, we must settle whether a court
may base a revocation upon violations which (1) were not
alleged prior to the expiration of the supervision period, and
(2) are not otherwise factually related to any matter raised
before the court during the supervision period. For the
reasons explained below, we conclude that district courts are
not so empowered.

                       I. Background

A. Campbell’s Conviction, Sentence, and Terms of
   Supervised Release

   On January 9, 2014 Campbell, having pleaded guilty to
mail fraud in violation of 18 U.S.C. § 1341, was sentenced by
a district court in the Eastern District of California to
18 months imprisonment and 36 months of subsequent
supervised release. Campbell was further ordered to pay
$85,592 in restitution.

    1
      Who may also be known as Theresa Helena Roccampbell and/or
Theresa Helene Roccampbell.
4              UNITED STATES V. CAMPBELL

    Campbell’s supervised release commenced on February
15, 2014. Among the conditions imposed were requirements
that she (1) truthfully answer all inquiries made by the United
States Probation Officer (“USPO”) assigned to oversee her
supervised release and, further, follow instructions issued by
said USPO; (2) notify the USPO within 72 hours of being
arrested or questioned by a law enforcement officer; and
(3) not open additional lines of credit without approval from
the USPO. On June 7, 2016 jurisdiction over Campbell’s
case was transferred to the Central District of California.
Campbell’s supervised release expired on February 14, 2017.

B. Probation’s Pre-Expiration Violation Report

    On February 7, 2017—seven days prior to the originally
scheduled expiration date of her supervised release—USPO
Eric Siles (“Siles”) filed a report charging Campbell with
three violations of conditions of her supervision (the
“Violation Report”). Therein, Siles alleged that (1) having
been ordered by the Court to answer truthfully all inquiries
made by her USPO and to follow the instructions of her
USPO, Campbell failed to report on her monthly supervision
reports that she was the registered owner of a Chevrolet
Camaro; (2) having been ordered by the Court to notify her
USPO within 72 hours of being arrested or questioned by a
law enforcement officer, Campbell failed to notify her USPO
that she contacted Riverside Police Department on or around
September 3, 2014, to report her Chevrolet Camaro stolen;
and (3) having been ordered by the Court to not open
additional lines of credit without obtaining the prior approval
of her USPO, Campbell admitted to providing her personal
information to a friend who, in turn, listed it on a BMW car
loan application. Siles later testified that he became aware of
the circumstances concerning the Chevrolet Camaro in
               UNITED STATES V. CAMPBELL                    5

September 2014. He further testified that he became aware
of the circumstances concerning the BMW car loan in 2015.

    The district court signed the Violation Report on February
9, 2017. The clerk of the court filed it and issued a summons
commanding Campbell to appear before the court on
February 27, 2017 at 9:00 a.m. to show cause why her
supervised release should not be revoked. That hearing (the
“Violation Hearing”) was twice continued, first on the court’s
own motion and later pursuant to a stipulation by the parties.

C. Probation’s Post-Expiration Amendments to the Violation
   Report

    On March 17, 2017, Siles petitioned the Court to sign and
order an amendment to the Violation Report. Therein, he
proposed twenty-two new supervised release violation
allegations. Twenty-one of the new allegations were that
Campbell committed perjury under 18 U.S.C. § 1001 when
she failed to disclose, as income earned, casino winnings in
her monthly supervision reports. The final new allegation
was that Campbell failed to timely notify her USPO that, on
or about March 10, 2016, she contacted the Riverside Police
Department in order to report her Mazda minivan stolen.

    The parties do not dispute that these twenty-two new,
post-expiration allegations are factually unrelated to any
allegation raised to the court during Campbell’s supervised
release term. Even so, on March 22, 2017—more than a
month after the originally scheduled expiration date of
Campbell’s supervised release—the district court signed and
ordered Siles’s March 17, 2017 amendment to the Violation
Report.
6              UNITED STATES V. CAMPBELL

   Shortly thereafter, on April 12, 2017, Siles petitioned the
court to further amend the Violation Report before the
Violation Hearing. By and through this second proposed
amendment Siles sought to augment the first allegation by
adding that Campbell either owned or operated the subject
Chevrolet Camaro.

    On April 13, 2017, the district court signed and ordered
Siles’s April 12, 2017 amendment to the Violation Report.

D. The Violation Hearing and Sentencing

    Over the course of two days, beginning on April 17, 2017
and concluding on April 19, 2017, the district court
conducted the Violation Hearing to address the amended
Violation Report.       Campbell denied every allegation
contained therein. The Government, in turn, presented
evidence as to most of the alleged violations, including
several of the perjury charges. No evidence was presented as
to the allegation concerning Campbell’s purported failure to
disclose contact with Riverside police regarding her stolen
Mazda minivan. Campbell responded to the Government’s
evidence with testimonial evidence from her boyfriend. At
the conclusion of the hearing, the district court found that the
government had met its burden regarding the two pre-
expiration allegations concerning the Chevrolet Camaro and
eleven of the twenty-two post-expiration allegations
concerning the income from casino winnings.

   Having found Campbell in violation of the terms of her
supervised release, the district court sentenced her to
12 months and 1 day imprisonment and 24 months of
subsequent supervised release. Prior to announcing its
decision, the court made the following statement: “the sheer
                   UNITED STATES V. CAMPBELL                               7

volume of violations in this case is disconcerting to me . . .
I’m troubled, is what I mean by that.”2

                             II. Discussion

    The central issue in this appeal is whether the district
court exceeded its authority in revoking Campbell’s
supervised release because its decision was based, at least in
part, on violations alleged after her term of supervision had
expired. In support of her position that the district court
erred, Campbell points to 18 U.S.C. § 3583(i), which extends
a court’s jurisdiction to adjudicate supervised release
violations under the following circumstances:

         The power of the court to revoke a term of
         supervised release for violation of a condition
         of supervised release . . . extends beyond the
         expiration of the term of supervised release
         for any period reasonably necessary for the
         adjudication of matters arising before its
         expiration if, before its expiration, a warrant
         or summons has been issued on the basis of an
         allegation of such a violation.

A. Standard of Review

   The Government first argues that we should not reach the
merits of this issue because Campbell failed to raise it below.



    2
       As a preliminary matter, we interpret that statement as an indication
that the district court based its sentencing decision, at least in part, upon
the sustained violations in allegations 9, 13–21 and 23 of the Violation
Report.
8              UNITED STATES V. CAMPBELL

Campbell counters that the issue is jurisdictional and may
properly be considered in the absence of an objection below.

    We review a district court’s assumption of subject matter
jurisdiction de novo despite any failure to object in the trial
court. United States v. Pocklington, 792 F.3d 1036, 1039 (9th
Cir. 2015). We see no reason why we should not apply that
standard to the § 3583(i) issue raised in this case.

    As Campbell correctly points out, we have repeatedly
declared that 18 U.S.C. § 3583(i) concerns a court’s subject
matter jurisdiction. Pocklington, 792 F.3d at 1039–40; see
also United States v. Garrett, 253 F.3d 443, 449 (9th Cir.
2001). Moreover, we have previously and explicitly rejected
the Government’s argument in favor of plain error review to
the extent it relies upon the Sixth Circuit’s decision in United
States v. Madden, 515 F.3d 601 (6th Cir. 2008). See
Pocklington, 792 F.3d at 1040 (noting that, despite the Sixth
Circuit’s decision to apply plain error review in that case, it
“repeatedly described § 3583(i) as a jurisdictional provision,
labeling the question on appeal as ‘[t]he district court’s
jurisdiction over Madden’s supervised-release violation’ and
its ‘[j]urisdiction to sanction Madden under 18 U.S.C.
§ 3583(i)’” (quoting Madden, 515 F.3d at 605, 606)).

B. The District Court Exceeded its Extended Authority
   Under 18 U.S.C. § 3583(i) by Revoking Campbell’s
   Supervised Release Based, in part, on Perjury Violations
   Alleged Post-Expiration

    The Government next argues that, should we consider the
district court’s post-expiration revocation power as conferred
by § 3583(i) de novo, we should agree with the Fifth and
Eleventh circuits and conclude that a district court has the
               UNITED STATES V. CAMPBELL                      9

power to consider any violation of a term of supervised
release and base a revocation thereupon so long as the
defendant is properly before the court on a timely warrant or
summons. See United States v. Presley, 487 F.3d 1346, 1349
(11th Cir. 2007); United States v. Naranjo, 259 F.3d 379,
382–83 (5th Cir. 2001); see also United States v. Brennan,
285 F. App’x. 51, 57 n.2 (4th Cir. 2008) (relying on Naranjo
and Presley to summarily reach the same conclusion).

    Campbell, on the other hand, insists a plain reading of
§ 3583(i) compels us to find the extended jurisdiction
described therein only applies to defendants properly haled
before the court on a warrant or summons issued during their
supervised release and only as to violations alleged during the
defendant’s supervised release. Under this proposed
interpretation a district court’s extended jurisdiction would
not apply to violations alleged after the defendant’s
supervised release has expired. Alternatively, Campbell
urges us to adopt and expand upon the reasoning advanced by
the Second Circuit in United States v. Edwards, 834 F.3d 180
(2nd Cir. 2016), to conclude that the statute only extends a
court’s jurisdiction to adjudicate supervised release violations
alleged after supervision expires where (1) the defendant is
properly haled before the court on a warrant or summons
issued during the supervision period and (2) the post-
expiration allegation is factually related to a matter raised to
the court during the supervision period.

    Looking first to “whether the language at issue has a plain
and unambiguous meaning with regards to the particular
dispute in [this] case,” Roberts v. Sea-Land Servs., Inc.,
566 U.S. 93, 100 (2012) (quotation omitted), and assuming
the “ordinary meaning of [the statute’s] language accurately
expresses” Congress’s intent, Hardt v. Reliance Standard Life
10              UNITED STATES V. CAMPBELL

Ins. Co., 560 U.S. 242, 251 (2010) (quotation omitted), we
agree with the Second Circuit in so far as it concluded:

        [18 U.S.C. § 3583(i)’s] language plainly states
        that extended jurisdiction arises only upon
        issuance of a violation warrant or summons
        before expiration of supervision and pertains
        only to matters arising before expiration of
        supervision.

Edwards, 834 F.3d at 193.

     Moreover, we also agree with our sister circuit that
nothing in the statute states that, once timely triggered, a
court’s extended revocation authority is limited to the
adjudication of just those violations that are alleged in the
triggering warrant or summons. See id. That does not,
however, mark the end of our inquiry. On the facts of the
case before us we must resolve an issue the Second Circuit
eschewed; we must decide the outer-limits of a court’s
extended revocation power under § 3583(i) with respect to
post-supervision allegations which are factually unrelated to
matters raised during a defendant’s term of supervision. See
id. at 193–95 & n.11. As to this issue, we are not convinced
by the government’s arguments concerning the relevance of
the statutory text “such a violation.”

    In interpreting a statute, “our task is to fit, if possible, all
parts into an harmonious whole.” Roberts, 566 U.S. at 100
(citation omitted). Contextually then, we read the phrase
“such a violation” as part of a larger clause defining the
requisite trigger for extending a court’s revocation power
beyond the expiration of a term of supervised release. Once
that requirement is satisfied, however, the duration and scope
               UNITED STATES V. CAMPBELL                   11

of the court’s extended jurisdiction is delineated by the
preceding clause, “for any period reasonably necessary for
the adjudication of matters arising before . . . expiration.”
18 U.S.C. § 3583(i). Therein, the text “matters arising before
. . . expiration” plainly expresses Congresses intent to limit
the universe of violations alleged post-expiration which a
court is empowered to adjudicate under 18 U.S.C. § 3583(i)
to only those which are factually related to matters raised in
a signed warrant or summons issued before expiration.

    Applying this reasoning to the facts here, we conclude the
district court erred in adjudicating the perjury allegations
because they were submitted by Siles after Campbell’s term
of supervision had expired. The district court did not err,
however, in adjudicating the allegation concerning the
Chevrolet Camaro in the form amended by Siles post-
expiration on April 12, 2017. That amendment was factually
related to the version alleged during Campbell’s term of
supervision.

    Additionally and in light of the foregoing, we need not
reach Campbell’s ineffective assistance of counsel claim.

   Accordingly, and for the foregoing reasons, the District
Court’s judgment is VACATED and this matter is
REMANDED for further proceedings in accordance with this
opinion.